EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin P. Radigan, Esq. on 5/5/22.
The application has been amended as follows: 
Claim 10. A method of growing a fiber structure, the method comprising: obtaining a supporting substrate; 
growing a pedestal material on the supporting substrate, the growing of the pedestal material defining an array of pedestal fibers extending outward from the supporting substrate, the pedestal fibers of the array of pedestal fibers defined by the pedestal material being insulative structures; 
growing standing fibers on the pedestal fibers, wherein the standing fibers comprise a different material from the pedestal material defining the pedestal fibers, and wherein the standing fibers and the pedestal fibers all have substantially the same diameter, and wherein the array of pedestal fibers insulate the standing fibers from the supporting substrate; and 
depositing a coating surrounding each of the standing fibers on the pedestal fibers,
wherein growing the standing fibers on the pedestal fibers comprises growing, using 1 2 - D printing, a set of first fibers on the pedestal fibers and growing a set of second fibers on the set of first fibers, wherein the first fibers comprise a different material than the second fibers, and wherein the second fibers are longer than the first fibers.
Claim 12. The method of claim [[11]]10, wherein the method further comprises: depositing a set of third fibers on the set of second fibers, wherein the third fibers comprise a different material than the second fibers, and wherein the second fibers are longer than the third fibers.
Claim 13.  The method of claim [[11]]10, wherein at least one of the standing fibers comprises uranium disilicide (U3 Si2) or uranium mononitride (UN) and wherein the coating comprises uranium disilicide (U3 Si2).
	Claims 11 & 17-20: Claims 11 & 17-20 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the prior actions, the closest prior art are the ‘257 & ‘393 references which teach forming fibers by 11/2D printing but do not teach forming the material with the claimed orientations or forming a pedestal fiber and a fiber on the pedestal fiber with the claimed. The remarks filed 5/4/22 have overcome the rejections based on the above references. Thus, claims 1 & 10 are allowable over the prior art when considered in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759